DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 6-18, and 21 are pending.

Allowable Subject Matter
Claims 1-2, 6-18, and 21 are allowed.

The following is an Examiner’s statement of reasons for allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device for a vehicle, wherein 
the first link has an elongated slot shape having a first diameter in a length direction of the chain and a second diameter in a thickness direction of the chain, the first diameter being greater than the second diameter.

Claim 7 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device for a vehicle, further comprising: 
a third roller that is rotatably coupled to the second frame and that supports the flexible display to allow a part of the flexible display to be in contact with the moving plate.

Claim 21 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device for a vehicle, further comprising: 
a first control bar that has a first end movably coupled to the connector, that is configured to move along the connector in a second direction perpendicular to the first direction;
a second control bar that has a first end rotatably coupled to a second end of the first control bar and that is configured to rotate based on the second roller moving along the first direction; and
an internal plate that is disposed between the first control bar and the second control bar and that is fixed to the first frame.

The most relevant prior art is Ko (US 2021/0103314) in view of Bok (US 2021/0014982) and Yang (US 2021/0033913) which teaches the rollable display device of original Claims 1-4. Ko in view of Bok and Yang teaches a chain coupled to the moving plate and bent around the first roller.
Ko in view of Bok and Yang does not teach the chain wherein the first link has an elongated slot shape having a first diameter in a length direction of the chain and a second diameter in a thickness direction of the chain, the first diameter being greater than the second diameter. Prior art was not found teaching the claimed chain. 
Ko in view of Bok and Yang does not teach a third roller that is rotatably coupled to the second frame and that supports the flexible display to allow a part of the flexible display to be in contact with the moving plate. Prior art teaching the claimed third roller and providing a motivation for making a combination with Ko in view of Bok and Yang was not found.
Ko in view of Bok and Yang does not teach a first control bar that has a first end movably coupled to the connector, that is configured to move along the connector in a second direction perpendicular to the first direction; a second control bar that has a first end rotatably coupled to a second end of the first control bar and that is configured to rotate based on the second roller moving along the first direction; and an internal plate that is disposed between the first control bar and the second control bar and that is fixed to the first frame. Prior art teaching the claimed first and second control bars with a motivation for combining with Ko in view of Bok and Yang was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Douglas M Wilson/Examiner, Art Unit 2694